               Case 2:17-cr-00131-MHT-SRW Document 771 Filed 10/14/20 Page 1 of 2
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                     Middle District
                                  __________ Districtofof
                                                        Alabama
                                                          __________
                                                )
           UNITED STATES OF AMERICA             ) JUDGMENT IN A CRIMINAL CASE
                       v.                       ) (For Revocation of Probation or Supervised Release)
                                                )
           MELISSA JACQUELYN COOPER             )
                                                ) Case No. 2:17cr131-MHT-03
                                                ) USM No. 17250-002
                                                )
                                                ) Aimee C. Smith
                                                                                                   Defendant’s Attorney
THE DEFENDANT:
✔ admitted guilt to violation of condition(s)
G                                                        1-3 of the petition               of the term of supervision.       DPHQGHG
G was found in violation of condition(s) count(s)                                     after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                                  Violation Ended
1                             The defendant committed another federal, state or local crime.                      10/18/2019

2                               The defendant committed another federal, state or local crime.                    10/18/2019
3                               The defendant failed to participate in a program approved by                      02/04/2020
                                the probation officer for substance abuse.

       The defendant is sentenced as provided in pages 2 through               2      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has not violated condition(s)                                  and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 8557                                                    10/13/2020
                                                                                              Date of Imposition of Judgment
Defendant’s Year of Birth:          1981
                                                                                                /s/ Myron H. Thompson
City and State of Defendant’s Residence:                                                             Signature of Judge
Montgomery, AL
                                                                                 MYRON H. THOMPSON, U.S. DISTRICT JUDGE
                                                                                                   Name and Title of Judge


                                                                                                       10/14/2020
                                                                                                               Date
               Case 2:17-cr-00131-MHT-SRW Document 771 Filed 10/14/20 Page 2 of 2
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                  Judgment — Page   2       of   2
DEFENDANT: MELISSA JACQUELYN COOPER
CASE NUMBER: 2:17cr131-MHT-03


                                                            IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
(Time Served) 25 Days. The term of supervised imposed on October 15, 2018 is revoked.




     G The court makes the following recommendations to the Bureau of Prisons:




     G The defendant is remanded to the custody of the United States Marshal.

     G The defendant shall surrender to the United States Marshal for this district:
         G    at                                 G a.m.         G p.m.       on                                         .
         G    as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G    before 2 p.m. on                                           .
         G    as notified by the United States Marshal.
         G    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                         By
                                                                                            DEPUTY UNITED STATES MARSHAL
